Exhibit 10.8(e)

 

AMO BONUS PLAN

[g58072kgi001.jpg]

 

2006 PERFORMANCE OBJECTIVE

 

2006 PERFORMANCE OBJECTIVE

 

The 2006 performance objective for the Bonus Plan is 75% based on Adjusted
Operating Income and 25% based on Revenue for the full year of AMO performance.
“Adjusted Operating Income” is defined as sales less cost of goods sold and all
basic operating expenses of the business. “Adjusted Operating Income” excludes
special charges associated with AMO’s rationalization and repositioning program
and the effect of stock option expense. “Revenue” is defined as the total dollar
payment for goods and services that are credited to the income statement over
the measurement period.

 

Each segment of the bonus is funded when AMO achieves the threshold levels of
Adjusted Operating Income and Revenue performance, respectively, as indicated
below. If the Adjusted Operating Income funding trigger threshold is not met,
the 75% element of the plan is not funded. If the Revenue funding trigger
threshold is not met, the 25% element of the plan is not funded. If neither
funding trigger threshold is met, no bonuses will be paid out.

 

FUNDING TRIGGER ELEMENTS

 

75% - ADJUSTED OPERATING INCOME

 

PERFORMANCE
LEVEL

 

2006 ADJ OP
INCOME
RANGE

 

BONUS
AWARD AS A
% OF TARGET

 

Below Threshold

 

-38.26 mm

 

0%

 

Threshold

 

-38.25 mm

 

40%

 

 

 

Target

 

100%

 

Maximum

 

+38.25 mm

 

150%

 

If actual Adjusted Operating Income results fall between the performance levels
shown above, the portion of bonus will be prorated accordingly.

 

 

25% - REVENUE

 

PERFORMANCE
LEVEL

 

2006
REVENUE
RANGE

 

BONUS
AWARD AS A
% OF TARGET

 

Below Threshold

 

-51.06 mm

 

0%

 

Threshold

 

-51.05 mm

 

50%

 

 

 

Target

 

100%

 

Maximum

 

+157.15 mm

 

150%

 

If actual Revenue results fall between the performance levels shown above, the
portion of bonus will be prorated accordingly.

 

 

--------------------------------------------------------------------------------


 


BONUS POOL FUNDING

 

At the end of the year, the President and Chief Executive Officer of Advanced
Medical Optics, Inc. may recommend adjustments to the bonus funding levels to
the Organization, Compensation and Corporate Governance Committee (the
“Committee”) after consideration of key operating results. When calculating
Adjusted Operating Income and Revenue performance for purposes of this Plan, the
Committee has the discretion to include or exclude any or all of the following
items:

 

•                  Extraordinary, unusual or non-recurring items

 

•                  Effects of accounting changes

 

•                  Effects of financing activities

 

•                  Expenses for restructuring or productivity initiatives

 

•                  Other non-operating items

 

•                  Spending for acquisitions

 

•                  Effects of divestitures

 

BONUS POOL DIFFERENTIATION BY BUSINESS UNIT/FUNCTION

 

The target bonus pool is determined by performance against Adjusted Operating
Income (75%) and Revenue (25%). The factors below will be considered for
allocation of region/function bonus pools:

 

CORPORATE & GLOBAL MARKETING

 

•                  Corporate Adjusted Operating Income (60%)

 

•                  Corporate Revenue (40%)

 

STRATEGIC BUSINESS UNITS

 

•                  Business Unit Adjusted Operating Income (40%)

 

•                  Business Unit Revenue (60%)

 

RESEARCH & DEVELOPMENT

 

•                  Corporate Adjusted Operating Income (20%)

 

•                  Corporate Revenue (20%)

 

•                  Achievement of R & D and Business Development Milestones
(60%)

 

WORLD WIDE MANUFACTURING

 

•                  Corporate Adjusted Operating Income (20%)

 

•                  Corporate Revenue (20%)

 

•                  Achievement of World Wide Manufacturing Milestones (60%)

 

--------------------------------------------------------------------------------


 

INDIVIDUAL BONUS AWARD CALCULATION

 

Target bonus awards are expressed as a percentage of the participant’s year-end
annualized base salary. The target percentages for managers other than corporate
officers vary by salary grade:

 

SALARY GRADE

 

TARGET BONUS

6E *

 

10%

 

 

 

7E

 

15%

 

 

 

8E

 

20%

 

 

 

9E

 

25%

 

 

 

10E

 

30%

 

 

 

11E

 

35%

 

Target percentages for corporate officers are individually established by the
Committee.

 

A participant’s actual bonus award may vary above or below the targeted level
based on the supervisor’s evaluation of his or her performance in relation to
the predetermined MBOs. Each participant may receive from 0% to 150% of his or
her target bonus amount. However, the total of all bonus awards given within
each region/function must total no more than 100% of the total bonus pool
dollars allocated to that region/function.

 

--------------------------------------------------------------------------------

* U.S. and Puerto Rico employees only.

 

--------------------------------------------------------------------------------